Citation Nr: 1440913	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-18 523A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to prostate cancer.

2.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for liver disability, to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for renal cysts, to include as secondary to exposure to herbicides.

5.  Entitlement to an initial increased rating for residuals of prostate cancer, which was assigned a 100 percent rating from January 5, 2001 to June 30, 2001, a 20 percent rating from July 1, 2001 to April 2, 2008, and a 40 percent rating beginning April 3, 2008.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965, including service in Vietnam.  

These matters originally came before the Board of Veterans' Appeals (Board) on appeal of May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded the issues on appeal to the RO in January 2014 to obtain nexus opinions on whether the service connection issues on appeal are related to service or, with respect to hypertension, to a service-connected disability.  

As February 2014 nexus opinions, with rationales, were obtained and added to the claims files, there has been substantial compliance with the January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 
The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in July 2013; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is either related to his military service or caused or aggravated by a service-connected disability.

2.  The Veteran does not have PCT that began in service or is the result of a disease or injury in service, to include exposure to herbicides.   

3.  The Veteran does not have a liver disability that began in service or is the result of a disease or injury in service, to include exposure to herbicides.

4.  The Veteran does not have renal cysts that began in service or is the result of a disease or injury in service, to include exposure to herbicides.

5.  During the period from July 1, 2001 through April 2, 2008, there is no evidence of daytime urinary frequency of less than one hour or nocturia 5 or more times.

6.  Beginning April 3, 2008, there is no evidence of the use of absorbent materials.

7.  The competent evidence of record does not demonstrate that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service or service-connected disability, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2013).
2.  PCT was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a liver disability are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2013).   

4.  The criteria for service connection for renal cysts are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2013).   

5.  The criteria for a disability rating higher than 20 percent for residuals of prostate cancer from July 1, 2001 through April 2, 2008 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527 and 7528 (2013).

6.  The criteria for a disability rating higher than 40 percent for residuals of prostate cancer beginning April 3, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527 and 7528 (2013).

7.  The criteria for the assignment of TDIU are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2008, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection for hypertension on a secondary basis and the requirements needed to establish entitlement to TDIU.  A letter was sent to him in January 2009, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection for PCT, liver disability, and renal cysts. 

Service connection was granted for residuals of prostate cancer by rating decision in May 2008.  Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the December 2008 and January 2009 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the record after the letters.  In compliance with the duty to notify, the Veteran also was informed in the December 2008 and January 2009 letters on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in April 2008 and March 2009 for the increased rating issues on appeal.  Relevant VA examinations were conducted in February 2014 for the service connection issues on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions obtained in this case are adequate to determine the service connection issues on appeal, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims files and on other relevant medical information.  The VA examinations related to the increased rating on appeal are adequate because they provide the symptomatology related to the Veteran's residuals of prostate cancer.  There is adequate medical evidence of record to make a determination on the issues addressed in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his July 2013 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative and the undersigned VLJ asked questions at the July 2013 hearing to ascertain the etiology of his hypertension, PCT, liver disability, and renal cysts and the severity of the service-connected prostate cancer; and the case was subsequently remanded to obtain additional evidence.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analyses of the Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2013). 

A disease associated with exposure to herbicide agents listed 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran in this case had service in Vietnam during the Vietnam Era and is therefore presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).


Hypertension

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 
NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

The Veteran's service treatment records do not reveal any complaints or findings indicative of hypertension, including on discharge examination in February 1965.   

VA treatment records for June 2000 contain a diagnosis of hypertension.  Hypertension was also diagnosed in April and October 2007.

According to a March 2009 VA evaluation, the Veteran's hypertension preexisted his prostate cancer.  

The Veteran testified at his July 2013 hearing that his hypertension is secondary to the medication that he is taking for his service-connected prostate cancer.

It was noted on VA evaluation in February 2014 that the Veteran was taking medication for his hypertension.  After examination of the Veteran and review of the record, the examiner concluded that the Veteran's hypertension was not related to military service, including exposure to herbicides, and, because he is not taking any medication for prostate cancer, his hypertension was not aggravated by his prostate cancer.

The above evidence does not show any elevated blood pressure readings in service.  Hypertension was not diagnosed until June 2000, which is many years after service discharge.  Moreover, the February 2014 VA opinion, which is based on a review of the record and contain a rationale for the opinion, is against the claim for service connection for hypertension on either a direct or a secondary basis.  In fact, the Veteran's hypertension is not secondary to prostate cancer, as the Veteran's hypertension began prior to the diagnosis of prostate cancer.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current hypertension to service or to service-connected disability.  

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has hypertension due to service or to service-connected disability.  The diagnosis of hypertension and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  


PCT

The Veteran's service treatment records do not reveal any complaints or findings of PCT, including on his February 1965 separation medical examination report.  

A VA skin evaluation was conducted in February 2014.  A photosensitive skin rash was diagnosed, and the examiner concluded, after review of the record, that the condition was less likely than not incurred in or caused by service.  Although the Veteran has had a photosensitive rash that has been intermittently present for the previous 15 years, it is not due to PCT.  According to the evaluator, PCT involves a blockage in porphyrin metabolism necessary for hemoglobin synthesis, and this blockage results in an accumulation of porphyrin in the urine and blood.  Because blood porphyrin levels were normal on February 6, 2014, as was a 24 hour urinary porphyrin excretion, PCT is ruled out.  Although the etiology of his photosensitive skin rash is unknown, the Veteran is not receiving any medication for his prostate cancer that could be implicated, and herbicides are not a consideration since the rash is not due to PCT.   

Although PCT is included in the list of disabilities that warrant presumptive service connection, the medical evidence of record does not show that the Veteran has PCT.  Consequently, service connection for PCT, to include as due to exposure to herbicides, is not warranted.

Although the Veteran is competent to report his subjective symptoms that he believes are related to PCT, he is not competent to report that he has PCT due to service or to service-connected disability.  PCT is a specialized disorder, and the diagnosis of PCT and the determination of the etiology of the disability are medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  
Liver Disability and Renal Cysts

The Veteran contends that he has a liver disability and renal cysts as a result of service, to include exposure to herbicides.  

The Veteran's service treatment records do not reveal any complaints or findings of either a liver or renal disability, including on his February 1965 separation medical examination report.  

An intravenous urogram dated in April 1996 revealed bilateral cortical defects and what appeared to be a large right kidney cyst.  

VA treatment reports dated in January 2000 reveal that an ultrasound of the kidneys and bladder showed bilateral renal cysts and a small bladder calcification.  According to the results of a November 2000 abdominal ultrasound, liver parenchyma showed diffuse increased echogenicity.  The diagnoses included fatty liver infiltration, cirrhosis, and hepatitis; enlarged spleen; and multiple kidney cysts.  Abnormal liver function tests were reported in June 2002.  Hypokalemia and worsening renal function were diagnosed in June 2002.  It was noted on VA treatment records in April and October 2007, as well as on a May 2010 ultrasound, that the Veteran had liver and renal cysts.  

The Veteran testified at his travel board hearing in July 2013 in support of his claim for service connection for liver disability and renal cysts.

A VA evaluation of the liver and kidneys was conducted in February 2014.  The diagnoses were multiple hepatic cysts with normal liver function and multiple renal cysts of the right kidney without symptoms.  The examiner opined that the Veteran's hepatic and renal cysts were not related to service, including exposure to herbicides.  The cysts were noted to be benign, with no adverse effect on organ function.  The examiner noted that there was no known relationship between these cysts and exposure to herbicides.  Additionally, the cysts were not aggravated by the Veteran's service-connected prostate cancer.  

There is no evidence of liver or renal disability in service.  The initial post-service evidence of either disability is not until April 1996, which is many years after service discharge.  Moreover, the February 2014 VA opinion, which is based on a review of the record and contain a rationale for the opinion, is against the claim for service connection for a liver disability and renal cysts, to include as due to service exposure to herbicides.  Neither liver cysts nor renal cysts are included in the list of disabilities that warrant presumptive service connection under 38 C.F.R. 
§ 3.307(a)(6)(ii).  There is no medical evidence of record in favor of the claims.  Consequently, service connection for a liver disability and for renal cysts is denied.  

Although the Veteran is competent to report his subjective symptoms related to liver or renal disability, he is not competent to report that he has a liver or renal disability due to service.  The diagnosis of liver or renal disability and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  


Increased Rating Claim

A May 2008 rating decision granted service connection for residuals of a transurethral resection of the prostate with radiation therapy and loss of erectile power due to prostate cancer and assigned a 40 percent rating effective October 14, 2005.  A January 2009 rating decision granted an earlier effective date for service connection for residuals of prostate cancer of January 5, 2001 and assigned a 60 percent rating from January 5, 2001 through March 8, 2001, a 20 percent rating from March 9, 2001 through April 2, 2008, and a 40 percent rating beginning April 3, 2008.  A July 2012 rating decision granted a 100 percent rating for residuals of prostate cancer from January 5, 2001 through June 30, 2001, a 20 percent rating from July 1, 2001 through April 2, 2008, and a 40 percent rating beginning April 3, 2008.  The Veteran is also receiving special monthly compensation for loss of use of a creative organ.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The record reflects that the Veteran underwent surgery for prostate cancer in December 2000.  His disability is rated under Diagnostic Codes 7528-7527.  Diagnostic Code 7528 provides that if there has been no local reoccurrence of metastasis of a malignant tumor of the genitourinary system, the residuals should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Pursuant to Diagnostic Code 7527, residuals of prostate gland injuries, infections, and hypertrophy are evaluated as voiding dysfunction or urinary tract infection, whichever is predominant. 
Under 38 C.F.R. § 4.115a, voiding dysfunction, including continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day, is evaluated as 20 percent disabling.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is evaluated as 40 percent disabling.  Lastly, voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is evaluated as 60 percent disabling.

 Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

 Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted. If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted. 38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating. 

Under 38 C.F.R. § 4.115a, urinary tract infection that requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management is evaluated as 10 percent disabling.  Urinary tract infection that is recurrent and symptomatic, requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, is assigned an evaluation of 30 percent.

 Under 38 C.F.R. § 4.115a, renal dysfunction warrants a 60 percent disability evaluation if there is constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  A 30 percent disability evaluation is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A non-compensable disability evaluation is assigned for albumin and casts with history of acute nephritis; or for hypertension that is non-compensable under diagnostic code 7101.

The medical evidence prior to April 2008 reveals a notation on December 28, 2000, after the Veteran's prostate surgery, that he was voiding fine.  It was reported in March 2001 that he was voiding well and had nocturia times three.

On VA genitourinary evaluation in April 2008, the Veteran complained of fatigue, lethargy, and weakness.  His urinary symptoms included urgency, a weak or inconsistent stream, and dribbling; he did not have hesitancy/difficult starting stream, dysuria, hematuria, leakage, or urethral discharge.  There was a daytime voiding frequency of 1-2 hours; he had nocturia 3-6 times a night.  Examination of the bladder and urethra was normal.  The examiner diagnosed prostate cancer, status post hormone therapy, radiation and TURP with residual urinary difficulties and erectile dysfunction.  The disability had a moderate effect on daily activities.  The examiner could not determine if there was any evidence of cancer because the Veteran was not adequately following his cancer treatment follow-ups; it was not possible to provide a specific date that the cancer went into remission without resorting to speculation.

The Veteran testified in December 2008 that he had to go to the bathroom approximately 12 times during the day and 7 times at night, that he did not wear absorbent material, and that he needed to be near a bathroom or he would have an accident.

When examined by VA in March 2009, the Veteran denied any change in his symptoms since April 2008.  He complained of fatigue, lethargy, and weakness.  His urinary symptoms included urgency and dribbling; he did not have a weak or inconsistent stream, hesitancy/difficult starting stream, dysuria, hematuria or urethral discharge.  He reported leakage with stress incontinence; he chose not to wear a pad and usually wet himself once a week.  Wearing of absorbent materials was not required.  There was a daytime voiding frequency of less than one hour and nocturia 5 or more times a night.  Examination of the bladder and urethra was normal.  The Veteran reported that his daily activities were unaffected by his prostate cancer as long as he stayed close to a bathroom.  

The Veteran testified at his travel board hearing in July 2013 that his residuals from cancer included going to the bathroom at least once an hour during the day and 6-7 times at night, having dribbling when he stopped going to the bathroom, and having some, but not much, pain.

The medical evidence on file and the Veteran's statements show that the Veteran's service-connected prostate disability is predominantly manifested by urinary frequency, leakage, and incontinence, rather than urinary tract infections or renal dysfunction.  

The Board finds that the criteria for a rating higher than 20 percent during the period from March 9, 2001 to April 2, 2008 have not been met.  As set forth above, there is no medical evidence dated prior to April 3, 2008 which shows that the Veteran required the use of absorbent materials or that he experienced daytime frequency of less than one hour or nocturia more than 5 times a night.  Therefore, a higher rating during this time frame is not warranted. 

Because of the urinary symptomatology found on VA evaluation on April 3, 2008, including experiencing daytime frequency of 1-2 hours and nocturia of 3-6 times a night, a rating of 40 percent was assigned.  A rating in excess of 40 percent is not warranted beginning April 3, 2008 because the evidence does not show that the Veteran required the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Therefore, a rating in excess of 40 percent is not warranted for the time period beginning April 3, 2008.

The Board additionally notes that the Veteran is competent to describe his bathroom activities because such actions require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The veteran's contentions have been taken into consideration in rating his service-connected disability, as discussed above.

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected residuals of prostate cancer are contemplated and reasonably described by the rating criteria discussed above.  When examined by VA in April 2008 and March 2009, the Veteran did not require the wearing of absorbent materials and his daily activities were not more than moderately impaired.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  
The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board finds that the preponderance of the evidence weighs against the increased rating claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to higher initial ratings for the disability at issue, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

TDIU Claim

The Veteran has asserted that his disabilities prevent him from obtaining and maintaining substantially gainful employment.  VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the instant case, the record reflects that the Veteran completed the eighth grade.  He reported having worked as a self-employed farmer and carpenter; he last worked full-time in the late 1990's.  Service connection is currently in effect for prostate cancer, evaluated as 40 percent disabling.  Therefore, his service-connected disorders do not meet the percentage standards for consideration of TDIU rating under 38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have jurisdiction to assign such an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.

In this case, the RO has considered TDIU on an extraschedular basis and has determined that referral for such extraschedular rating is not appropriate.  The Board may accordingly consider the issue without prejudice to the Veteran.

As noted above, the Veteran has completed the eighth grade and last worked full-time in the late 1990's as a self-employed farmer and carpenter.  The Board finds that the preponderance of the evidence does not support a finding that the Veteran's service-connected disability causes marked interference with employability.  When examined by VA in March 2009, the Veteran reported that his daily activities were unaffected by his prostate cancer as long as he stayed close to a bathroom; absorbent material was not required.  He testified at his personal hearing in July 2013 that he had to go to the bathroom about every hour during the day.  Consequently, there is no medical evidence that the Veteran's service-connected residuals of prostate cancer, by itself, causes marked interference with employability.  The Board therefore finds that any further consideration or referral of this matter under the provisions of 38 C.F.R. § 4.16(b) is not necessary or appropriate at this point.  
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence shows that the Veteran does not meet the threshold criteria for award of a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


















ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for PCT is denied.

Entitlement to service connection for liver disability is denied.

Entitlement to service connection for renal cysts is denied.

Entitlement to an initial increased rating for residuals of prostate cancer, which was assigned a 100 percent rating from January 5, 2001 to June 30, 2001, a 20 percent rating from July 1, 2001 to April 2, 2008, and a 40 percent rating beginning April 3, 2008, is denied.

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


